Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160181137) in view of Parkhe (US 2016/0343600).
Regarding 1, Lee discloses a substrate support assembly, comprising: an electrostatic chuck 220 (Fig. 7) having a workpiece supporting surface (the top surface) and a bottom surface (the bottom surface of a metal film 284, Paragraph 95); a cooling base 230 having a top surface (the top surface of a metal film 282, Paragraphs 93-94), and a first bonding layer (290, 235, Paragraphs 101) securing the bottom surface of the electrostatic chuck and the top surface of the cooling base. (Also see paragraphs 96-98, 88-91, and 102 for alternative embodiments of the bonding layer) Lee does not clearly 
Parkhe discloses a substrate support assembly 405 including an electrostatic puck assembly 410 made up of an upper puck plate 415 and a lower puck pate plate 420. (Fig. 4A) A metal bond 450 includes an aluminum foil that is placed between the upper puck plate 415 and the lower puck plate 420. Pressure and heat is applied to form a diffusion bond between the aluminum foil and the upper puck plate 415 and between the aluminum foil and lower puck plate 420. (Paragraphs 60-62, Fig. 4A) It is considered to have been obvious to have provided the substrate support assembly of Lee with an interlayer of aluminum foil and forming a diffusion bond between the bottom surface of electrostatic chuck and the top surface of the cooling base as shown by Parkhe as this is a simple substitution of one known element for another in order to obtain a predictable result of secured bonding between two parts. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)
Regarding claim 4, Parkhe discloses the substrate support assembly and the electrostatic puck assembly are capable of operating at temperatures of up to about 250 degrees C. without incurring damage to the substrate support assembly. (Paragraph 20) This indicates that the aluminum foil as the first bonding layer (which is a part of the substrate support assembly) has an operating temperature of up to about 250 degrees C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Therefore, Lee in view of Parkhe teaches the first layer has an operating 
Furthermore, one having ordinary skill in the art would have recognized the range of the operating temperature is depending on the desired working condition of the substrate assembly. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select materials of the bonding layer to have the suitable operating temperatures that including the range as recited, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 11, Lee in view of Parkhe as set forth in claim 1 above is silent if “an O-ring providing a seal between the electrostatic chuck and the cooling base, the O-ring circumscribing the first bonding layer.” Parkhe discloses a plasma resistant and high temperature O-ring 445 may be disposed between the upper puck plate 415 and a base plate 495 to protect the metal bond 450 from erosion by plasma. (Paragraph 63, Fig. 4A) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate support assembly of Lee in view of Parkhe to have an O-ring surrounding the first bonding layer to prevent the bonding layer from erosion. 
Regarding claim 14, Lee in view of Parkhe discloses a processing chamber 100 comprising: a body having walls and a top wall (Fig. 1, Paragraph 47) defining an interior processing region; a substrate support assembly disposed in the interior 
Lee is silent if the top wall is a lid. Parkhe discloses a lid 104 is supported on the sidewall of the chamber body 102 of the semiconductor processing chamber 100.  (Fig. 1 and Paragraph 25) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top wall of Lee to be a lid for easy access and sealing of the chamber.
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. 
Applicant argues the main reference, Lee, (US 20160181137), does not teach “securing the bottom surface of the electrostatic chuck and the top surface of the cooling base” as recited by claim 1. (P. 7 last 5 lines to p. 8) However, Lee discloses a first bonding layer (290, 235, Paragraphs 101) securing the bottom surface of the electrostatic chuck (the bottom surface of a metal film 284) and the top surface of the cooling base (a top surface of a metal film 282 on the cooling base, see paragraphs 90-91, 93). Lee describes, “In a brazing process, the metal mesh 290 may be inserted between the supporting plate 220 and the base plate 230, which are to be bonded, may 
Applicant also argues “the base plate is not a cooling base”. (p.7 last 3 lines) However, Lee discloses the base plate 230 having a cooling member 232. The cooling member may provide a passage through which a cooling fluid is recycled. (Paragraph 97-69, 94). In the embodiment of Fig. 7, the base plate is two-part structure with 230-1 and 230-2. However, the cooling member is still existed in the base plate. Therefore, the base plate is a cooling base.
Applicant pointed to Paragraphs 101 and 102 of Lee to argue Lee does not teach “securing the bottom surface of the electrostatic chuck and the top surface of the cooling base” as recited by claim 1 (p.8). However, in both of these two alternative embodiments of Paragraph 101 and 102, they disclose the “securing the bottom surface of the electrostatic chuck and the top surface of the cooling base”
Regarding the secondary reference, Parkhe (US 2016/0343600), applicant argues it does not teach “any layer of material diffused to the cooling base” (p.9). However, examiner does not rely on the Parkhe reference for doing a 102 rejection. The Parkhe reference is used for teaching a diffusion bond can be used for bonding two parts together and can be substitute the bonding part disclosed by Lee. In this regard, applicant argues, “the Examiner is not suggesting a simple substitution. Each feature of the substrate support is made from a material different from another feature. Parkhe discloses “the electrostatic puck assembly 410 and the cooling plate 436 are free to expand or contract independently during thermal cycling.” (See Parkhe at paragraph [0068]) Parkhe does not discloses diffusion bonding .” (See p. 10 second paragraph of argument). 
However, the teaching of diffusion bond between the two parts (the upper puck plate 415 and the lower puck plate 420) of Parkhe is for substituting the bonding between the electrostatic chuck 220 and the cooling base 230 of Lee. It is not for substituting the gasket 465, a backing plate 425 and/or PFP O-rings combination between the cooling plate 436 and the lower puck plate 120 of Parkhe, as applicant indicated or hinted. Applicant did not point out why this substitution (Lee in view of Parkhe) as suggested by the examiner has any problem and is not obvious. Examiner maintains the diffusion bonding is just another type of bonding process that is known and can substitute the bonding method of Lee to provide secured and desired bonding between the two parts (the electrostatic chuck 220 and the cooling base 230).
Therefore, examiner maintains the rejections of claims 1 and 14 and the dependent claims 4 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722